DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-26 were subject to a restriction requirement mailed on 10/19/2020. Applicant’s election without traverse of Group III, claims 15-23, in the reply filed on 02/11/2021 is acknowledged. 
In the response filed 02/11/2021 Applicants cancelled claims 1-14 and 24-26.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at paragraph [0050] of the Specification reference sign “350” is recited, however, none of Figures 3A-D appear to include reference sign “350”; at paragraph [00124] reference sign “1540” is recited, however, none of the figures appear to include reference sign “1540”; at paragraph [00132] reference sign “1620” is recited, however, Figure 16A does not appear to be labeled with reference sign “1620”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  FIG. 3D includes “329”, however, the Specification does not appear to mention “329”; FIG. 8 includes “804”, however, the Specification does not appear to mention “804”; FIG 15 includes “1506”, however, the Specification does not appear to mention “1506”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to 
  Specification
The disclosure is objected to because of the following informalities: at paragraph [00101] it is suggested to amend "wheelbase distance 504 (FIG. 6)" to "wheelbase distance 604 (FIG.6)", given that FIG. 6 is labeled with “604” which appears to be the wheelbase distance. Appropriate correction is required.
Further, it is noted the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 19, the limitation “the AM lattice core” is recited in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the AM lattice core” will be interpreted as referring to the AM core. Clarification is requested.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ma (US 2013/0322955).
In reference to claims 15 and 16, Ma teaches a negative Poisson's ratio (NPR) auxetic structures ([0011]). To provide a structural building element such as a wall component, a fabric or other cover is attached to the NPR auxetic structures ([0054]) (corresponding to core).
Ma further teaches the structure is an expandable-collapsible structure constructed to include a plurality of joint bodies, each joint body having a plurality of connection features; a plurality of interconnecting link members are provided with opposing ends, each end including connection features that engage with the connection features of the joint bodies such that the link members pivot about different axes relative to the joint bodies, thereby forming an expandable and collapsible structure having a height and a width ([0011]) (corresponding to a plurality of hinges, and a plurality of sides moveably attached to the plurality of hinges).
corresponding to at least one portion of the plurality of sides is movable between a folded position and an unfolded position).
Ma does not explicitly teach the structure is additively manufactured or the plurality of joint bodies are co-printed with the interconnecting link members, as presently claimed; however, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ma meets the requirements of the claimed product, Ma clearly meets the requirements of the present claim.  
In reference to claim 17, Ma teaches the limitations of claim 15, as discussed above. FIG. 6 and FIG. 7, provided below, disclose the structure in expanded and collapsed form, it is clear the collapsed form takes up an amount of space less than that of the expanded form. Given that the corresponding to the cross-sectional density is higher when the at least one portion is in the folded position than when the at least on portion is in the unfolded position).

    PNG
    media_image1.png
    500
    1418
    media_image1.png
    Greyscale

In reference to claim 18, Ma teaches the limitations of claim 15, as discussed above. FIG. 6 and FIG. 7 discloses a cross-sectional area of the structure in expanded and collapsed form, wherein the link members form an array of geometric unit cells when the structure is expanded, and the height and the width of the structure when expanded are both greater than the height and the width of the structure when collapsed ([0011]). Therefore, it is clear the cross-sectional area of the structure is smaller when the structure is collapsed than when the structure is expanded (corresponding to the cross-sectional area is smaller when the at least one portion is in the folded position than when the at least one portion is in the unfolded position).
In reference to claims 20-21, Ma teaches the limitations of claim 15, as discussed above. Ma further teaches the link members form an array of geometric unit cells ([0016]) (corresponding to at least one of a honeycomb structure and a lattice structure; the AM core comprises a plurality of cells).
In reference to claims 22-23, Ma teaches the limitations of claim 21, as discussed above. Ma further teaches the array of unit cells, each of which includes two shorter link members connected to joint bodies forming a smaller V-shaped and two longer link members, also connected by joints forming a larger V-shape ([0053]; Fig. 1) (corresponding to each of the plurality of cells comprises one or more hinges and one or more sides). Link members pivot about different axes to the joint bodies ([0011]) (corresponding to the one or more sides being movably connected with the one or more hinges).
Ma further teaches the link members forming the array of geometric unit cells is expandable and collapsible, when expanded the interconnecting link members form parallel straight lines while when collapsed the interconnected link members have side edges which are proximate to one another or touching ([0011]) (corresponding to at least a portion of the one or more sides are movable between the folded position and the unfolded position). 
Ma does not explicitly teach the one or more joint bodies being co-printed with the one or more link members, as presently claimed; however, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ma meets the requirements of the claimed product, Ma clearly meets the requirements of the present claim.

Claims 15-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stevenson (US 2017/0233997).
In reference to claim 15, Stevenson teaches an expandable panel structure that includes a collapsible portion, the collapsible panel structure includes outer facing sections forming a first side and a second side of the collapsible panel structure, and inner core sections arranged in a zig-zag manner between the first side and second side with vertex hinge points pivotally coupling adjoining inner core sections ([0002]; [0005]) (corresponding to core comprising: a plurality of hinges, and a plurality of sides movably attached to the plurality of hinges).
Stevenson further teaches the structural panel 400 is in a fully expanded form (i.e., unfolded) in FIG. 4A and FIG. 4C, provided below, discloses a fully collapsed collapsible portion (i.e., folded ([0041]; FIG. 4A; FIG. 4C) (corresponding to at least one portion of the plurality of sides is moveable between a folded position and unfolded position).
Stevenson further teaches in FIG. 10, provided below, the panel 900 includes vertex hinge links 910 that includes four joints 915a-915d ([0049]) (corresponding to a plurality of hinges). The vertex hinge ink includes a third joint 915 c and a fourth joint 915 d that pivotally link a first inner core section 115a and a second inner section 115b ([0049]) (corresponding to a plurality of sides movably attached to the plurality of hinges).
not drawn to a method of making (i.e., additively manufactured). Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  

    PNG
    media_image2.png
    522
    770
    media_image2.png
    Greyscale
Therefore, absent evidence of criticality regarding the presently claimed process and given that Stevenson meets the requirements of the claimed product, Stevenson clearly meets the requirements of the present claim.  

    PNG
    media_image3.png
    529
    566
    media_image3.png
    Greyscale


In reference to claim 16, Stevenson teaches the limitations of claim 15, as discussed above. 
Although Stevenson does not explicitly teach the plurality of hinges are co-printed with the plurality of sides as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Stevenson meets the requirements of the claimed product, Stevenson clearly meets the requirements of the present claim.  
In reference to claim 17, Stevenson teaches the limitations of claim 15, as discussed above. FIG. 4C, provided above, discloses the fully compressed or collapsed collapsible portion of the panel, it is clear the fully collapsed collapsible portion takes up an amount of space less than that of the fully expanded collapsible portion as disclosed in FIG. 4A, provided above. Given that the weight of the panel remains constant, while the volume decreases when the collapsible portion is fully collapsed, it is clear the fully collapsed collapsible portion has a cross-sectional density higher than the cross-sectional density of the expanded collapsible portion (FIG. 4A; FIG. 4C) (corresponding to the AM core comprises a cross-sectional density, wherein the cross-sectional density is higher when the at least one portion is in the folded position than when the at least one portion is in the unfolded position).
In reference to claim 18, Stevenson teaches the limitations of claim 15, as discussed above. FIG. 4A, provided above, discloses the structural panel in an uncompressed configuration, while FIG. 4C, provided above, discloses the fully collapsed collapsible portion, it is clear FIG. 4C has a cross-sectional area smaller than that of FIG. 4A (corresponding to the AM core comprises a cross-sectional area, wherein the cross-sectional area is smaller when the at least one portion is in the folded position than when the at least one portion is in the unfolded position).
In reference to claim 20, Stevenson teaches the limitations of claim 15, as discussed above. Stevenson further teaches the components of the panel may be made as lattices or other materials include honeycomb core composites ([0055]) (corresponding to at least one of a honeycomb structure and a lattice structure).
In reference to claim 21, Stevenson teaches the limitations of claim 20, as discussed above. Stevenson teaches inner core sections arranged in a zig-zag manner forming a series of adjoining triangular prisms ([0005]) (corresponding to the AM core comprises a plurality of cells).
In reference to claims 22-23, Stevenson teaches the limitations of claim 21, as discussed above. FIG. 10, provided above, discloses a collapsible panel structure 900 including vertex hinge links 910 that include four joints 915a-915d; the vertex hinge link 910 includes a third join 915c and a fourth joint 915d that pivotally links the first inner core section 115a and second inner core section 115b ([0049]) (corresponding to each of the plurality of cells comprises one or more hinges and one or more sides, the one or more sides being movably connected with one or more hinges).
corresponding to at least a portion of the one or more sides are movable between the folded position and the unfolded position).
Although, Stevenson does not explicitly teach the one or more hinges being co-printed with the one or more sides as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Stevenson meets the requirements of the claimed product, Stevenson clearly meets the requirements of the present claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson.
In reference to claim 15, Stevenson teaches an expandable panel structure that includes a collapsible portion, the collapsible panel structure includes outer facing sections forming a first side and a second side of the collapsible panel structure, and inner core sections arranged in a zig-zag manner between the first side and second side with vertex hinge points pivotally corresponding to core comprising: a plurality of hinges, and a plurality of sides movably attached to the plurality of hinges).
Stevenson further teaches the structural panel 400 is in a fully expanded form (i.e., unfolded) in FIG. 4A and FIG. 4C, provided below, discloses a fully collapsed collapsible portion (i.e., folded ([0041]; FIG. 4A; FIG. 4C) (corresponding to at least one portion of the plurality of sides is moveable between a folded position and unfolded position).
Stevenson further teaches in FIG. 10, provided below, the panel 900 includes vertex hinge links 910 that includes four joints 915a-915d ([0049]) (corresponding to a plurality of hinges). The vertex hinge ink includes a third joint 915 c and a fourth joint 915 d that pivotally link a first inner core section 115a and a second inner section 115b ([0049]) (corresponding to a plurality of sides movably attached to the plurality of hinges).
Stevenson further teaches the outer facings, inner core sections and longitudinal support structures may be made by conventional machining, hot pressing, injection molding, extrusion, roller-pressing, conventional reinforced polymer composite lay-up, foaming, 3D printing, spraying, and the like ([0055]). 
Given that Stevenson discloses the inner core section that overlaps the presently claimed core, including making the inner core section by 3D printing, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the 3D printing to make the inner core section, which is both disclosed by Stevenson and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
In reference to claim 16, Stevenson teaches the limitations of claim 15, as discussed above. 
Although Stevenson does not explicitly teach the plurality of hinges are co-printed with the plurality of sides as presently claimed, it is noted that the present claims are drawn to a not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Stevenson meets the requirements of the claimed product, Stevenson clearly meets the requirements of the present claim.  
In reference to claim 17, Stevenson teaches the limitations of claim 15, as discussed above. FIG. 4C, provided above, discloses the fully compressed or collapsed collapsible portion of the panel, it is clear the fully collapsed collapsible portion takes up an amount of space less than that of the fully expanded collapsible portion as disclosed in FIG. 4A, provided above. Given that the mass of the panel remains constant, while the volume decreases when the collapsible portion is fully collapsed, it is clear the fully collapsed collapsible portion has a cross-sectional density higher than the cross-sectional density of the expanded collapsible portion (FIG. 4A; FIG. 4C) (corresponding to the AM core comprises a cross-sectional density, wherein the cross-sectional density is higher when the at least one portion is in the folded position than when the at least one portion is in the unfolded position).
In reference to claim 18, Stevenson teaches the limitations of claim 15, as discussed above. FIG. 4A, provided above, discloses the structural panel in an uncompressed configuration, while FIG. 4C, provided above, discloses the fully collapsed collapsible portion, it is clear FIG. 4C has a cross-sectional area smaller than that of FIG. 4A (corresponding to the AM core comprises a cross-sectional area, wherein the cross-sectional area is smaller when the at least one portion is in the folded position than when the at least one portion is in the unfolded position).
In reference to claim 20, Stevenson teaches the limitations of claim 15, as discussed above. Stevenson further teaches the components of the panel may be made as lattices or other materials include honeycomb core composites ([0055]) (corresponding to at least one of a honeycomb structure and a lattice structure).
In reference to claim 21, Stevenson teaches the limitations of claim 20, as discussed above. Stevenson teaches inner core sections arranged in a zig-zag manner forming a series of adjoining triangular prisms ([0005]) (corresponding to the AM core comprises a plurality of cells).
In reference to claims 22-23, Stevenson teaches the limitations of claim 21, as discussed above. FIG. 10, provided below, discloses a collapsible panel structure 900 including vertex hinge links 910 that include four joints 915a-915d; the vertex hinge link 910 includes a third join 915c and a fourth joint 915d that pivotally links the first inner core section 115a and second inner core section 115b ([0049]) (corresponding to each of the plurality of cells comprises one or more hinges and one or more sides, the one or more sides being movably connected with one or more hinges).
Each joint 915a-915d include an axis of rotation that allows each of the linked collapsible portion 110 sections (e.g., inner core sections 115a, 115b) to independently pivot relative to each corresponding to at least a portion of the one or more sides are movable between the folded position and the unfolded position).
Although, Stevenson does not explicitly teach the one or more hinges being co-printed with the one or more sides as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Stevenson meets the requirements of the claimed product, Stevenson clearly meets the requirements of the present claim.  
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson as applied to claim 15 above, and further in view of Gandini (US 2007/0243358).
In reference to claim 19, Stevenson teaches the limitations of claim 15, as discussed above.
Stevenson does not explicitly teach the AM core comprises a thickness varying along a length of the AM lattice core, as presently claimed. 

In light of the motivation of Gandini, it would have been obvious to one of ordinary skill in the art to modify the inner core sections of Stevenson to have variable thickness, in order to have portions in which the outer facing section are closer to or farther apart from one another at certain zones depending on the kind of application, and thereby arriving at the presently claimed invention.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ma as applied to claim 15 above, and further in view of Gandini.
In reference to claim 19, Ma teaches the limitations of claim 15, as discussed above. Ma further teaches a width being variable in one or more dimensions ([0016]).
Given that Ma discloses the structure that overlaps the presently claimed core, including varying the width in one or more dimensions, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to vary the width in all dimensions, including a thickness dimension, which is both disclosed by Ma and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Alternatively, Gandini teaches a panel has a sandwich structure with two outer sheets spaced by an intermediate cellular body (Abstract). The intermediate body or layer having a cellular or "honeycomb" structure defines multiple cells ([0015]). Gandini further teaches the 
In light of the motivation of Gandini, it would have been obvious to one of ordinary skill in the art to modify the structure to have variable thickness, in order to have portions in which the fabric or other coverings are closer to or farther apart from one another at certain zones depending on the kind of application of the structure, and thereby arriving at the presently claimed invention.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Santiago Prowald et al. (US 2013/0340373) (Santiago) teaches a low weight, compactly deployable support structure ([0008]). However, the rejections using this reference would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARY I OMORI/Examiner, Art Unit 1784